                  Case 2:20-cv-00075-LGW-BWC Document 1 Filed 07/14/20 Page 1 of 6

                                                                                                                            FILED
Pro Se 15 (Rev. 12/16) Complaint for Violation ofCivil Rights (Non-Prisoner)                                    1) 0 r)i^r7!7'T
                                                                                                                                           !V


                                       United States District Court 2 -j .l". i q /n n: i\2
                                                                          for the
                                                                                                               CLERK.
                                                                        District of
                                                                                                                      fiilS 1. L

                                                                               Division




                                                                                      Case No.                                     ^
                                                                                                  (to befilled in By the Clerk's Office)

SbmvL'lOest
          '                  Plaintiffs)
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,                        Jury Trial: (check one) □ Yes B'No
please write "see attached" in the space and attach an additional
page with (he full list ofnames.)
                                 -V-




                            Defendant(s)
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)



                                 COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                                          (Non-Prisoner Complaint)


                                                                        NOTICE


    Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
    electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
    security number or full birth date; the full name of a person known to be a minor; or a complete financial account
    number. A filing may include only, the last four digits of a social security number; the year of an individual's
    birth; a minor's initials; and the last four digits of a financial account number.

    Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
    other materials to the Clerk's Office with this complaint.

    In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
    forma pauperis.




                                                                                                                                           Page 1 of 6
                 Case 2:20-cv-00075-LGW-BWC Document 1 Filed 07/14/20 Page 2 of 6


Pro Se 15(Rev. 12/16) Complaint for Violation ofCivil Rights(Non-Prisoner)


I.        The Parties to This Complaint

          A.        The PIaintiff(s)


                    Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                    needed.

                          Name
                          Address
                                                                     2D1
                                                                      GiOJUC^UiLClL
                                                                                City
                                                                                                   GAl
                                                                                                   State
                                                                                                                       3\S25
                                                                                                                        Zip Code

                          County                                        WmCl
                          Telephone Number
                          E-Mail Address                              U£5^-\-76tg£(QgiC^(N0Q'v \.COYr\
          B.        The Defendant(s)

                    Provide the information below for each defendant named in the complaint, whether the defendant is an
                    individual, a government agency, an organization, or a corporation. For an individual defendant,
                    include the person'sjob or title (if known)and check whether you are bringing this complaint against
                    them in their individual capacity or official capacity, or both. Attach additional pages if needed.

                    Defendant No. 1

                          Name                                           iAoO)
                          Job or Title (ifknown)
                          Address




                          County
                          Telephone Number
                          E-Mail Address (ifknown)                                     e\vrm
                                                                     I I Individual capacity   CD Official capacity


                    Defendant No. 2
                          Name

                          Job or Title (ifknown)
                          Address


                                                                                City               State                Zip Code

                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                     I~1 Individual capacity   1 1 Official capacity


                                                                                                                                   Page 2 of 6
                 Case 2:20-cv-00075-LGW-BWC Document 1 Filed 07/14/20 Page 3 of 6


Pro Se 15(Rev. 12/16) Complaint for Violation ofCivil Rights(Non-Prisoner)


                    Defendant No. 3

                          Name

                          Job or Title (ifknown)
                          Address


                                                                                Citv               State               Zip Code

                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                     n Individual capacity     r~l Official capacity


                    Defendant No.4

                          Name

                          Job or Title (ifknown)
                          Address


                                                                                Citv               State               Zip Code

                          County
                          Telephone Number
                          E-Mail Address (ifknown)

                                                                     l~] Individual capacity   CH Official capacity

II.       Basis for Jurisdiction


          Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation ofany rights, privileges, or
          immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
          Federal Bureau ofNarcotics, 403 U.S. 388(1971), you may sue federal officials for the violation of certain
          constitutional rights.

          A.        Are you bringing suit against(check all that apply):
                     l~] Federal officials(a Bivens claim)

                     [\/i State or local officials(a § 1983 claim)
                    Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                    the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                    federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?




         ©            laim   6s suing under B^ns may omy recover^r the Violation of[Icertain      1V'
                                                                                     certallfconstftufionSttighST
                                                                                             constitufionarTifihts. If
                                                                                                                    If yoiT
                                                                                                                       you
                    are suing under Bivens, wl.at constitutional right(s) do you claim is/are being violated by federal
                    officials?                                                                    I .—, I
                       V(v\ SuvCvxi for                                                                                      ,
                 Case 2:20-cv-00075-LGW-BWC Document 1 Filed 07/14/20 Page 4 of 6


Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights(Non-Prisoner)




                     504                                    \v-W d \scr\ yrilorhw
                     Section 1983 allows defendants to be found liable only when they have acted "under color of any
                     statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                     42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
                     of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                     federal law. Attach additional pages if needed.




III.     Statemem_,                                                            .   i   i             »
         State as briefly Vs ^SssTble the facts of your'case. Descr^FeTiow^^lef^&amtw^perSially'involved          in
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
                                                                                                                     the
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


                     Where did the events giving rise to your claim(s) occur?




       0             What date and approximate time did the events giving rise to your claim(s) occur?


                      u\ir>\\ic, + nlo \ I in
                     What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
                     Was anyone else involved? Who else saw what happened?)

                     loe^voay (\pQpVmG.orV
                    (^^orPorGcVe cW B-\or> Prpper-ritS
                     5C(0      KenOGcki Glpo.
                     UitUvoocxi.^5 O^nO \


                                                                                                                        Page 4 of 6
                  Case 2:20-cv-00075-LGW-BWC Document 1 Filed 07/14/20 Page 5 of 6


Pro Se 15 (Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)



rv.      Injuries

         If you sustained injuries related to the events alleged above, describe your injuries and state what medical
         treatment, if any, you required and did or did not receive.

 \' MertVai Ou<T33
 % U5>\ rotrnv^'c^-Koo^
 3.              \m-Uoo o-T Sa\d HouSi                                                                     Voucher
          -'nroACi\a\ V\Qfd5h\P
                                                                         somt nt'i^bors


V.       Relief


         State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
         If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
         the acts alleged. Explain the basis for these claims.

-Fmes MnccV wou\di be incurred
Co(Y>^\^3\on (dr eQua\ opporVu^-Vv/"V

                     au5ir.ess fturcixu a\so-Vo pa\|
  ^4,. VwortWi Cour-V pfG-d'vogcMir-Hne Cast.




                                                                                                                        Page 5 of 6
                 Case 2:20-cv-00075-LGW-BWC Document 1 Filed 07/14/20 Page 6 of 6


Pro Se 15(Rev. 12/16)Complaint for Violation of Civil Rights(Non-Prisoner)




VI.      Certification and Closing

         Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
         requirements of Rule 11.



         A.         For Parties Without an Attorney

                    I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                    served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                    in the dismissal of my case.

                    Date ofsigning:             oh
                    Signature of Plaintiff
                    Printed Name of Plaintiff                            \?
         B,         For Attorneys


                    Date of signing:


                    Signature of Attorney
                    Printed Name of Attorney
                    Bar Number

                    Name of Law Firm

                     Address


                                                                              City         Stale          Zip Code

                    Telephone Number
                     E-mail Address




                                                                                                                     Page 6 of 6
